                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

TEAL PEAK CAPITAL, LLC;

Plaintiff and Counter Defendant,
                                                    Civil No. 3:20-cv-01747 (PAD)
       AND

JOHN MICHEAL GRZAN AND
NAMRATA KHIMANI

Counter Defendant,

       V.                                           BREACH OF CONTRACT; SPECIFIC
                                                    PERFORMANCE OF CONTRACT;
ALAN BRAM GOLDMAN;                                  REIMBURSEMENT OF FUNDS, COSTS
                                                    AND EXPENSES
Defendant and Counter Claimant.



 ALAN BRAM GOLDMAN’S MOTION REQUESTING TIME TO FILE A REPLY TO
          PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS


TO THE HONORABLE COURT:

COMES NOW defendant Alan Bram Goldman (hereinafter, “Mr. Goldman”) through the

undersigned attorney, and respectfully states and prays the following:

        1.     On June 18, 2021, Mr. Goldman filed his Motion to Dismiss Teal Peak Capital,

   LLC’s (“TPC”) Amended Complaint. See Docket No. 63. Pursuant to this Honorable Court’s

   Order, TPC had until July 6, 2021 to respond. See Docket No. 64.

        2.     On July 6, 2021, TPC requested an extension of time until July 14, 2021 to file an

   opposition to Mr. Goldman’s Motion to Dismiss. See Docket No. 74. The Court granted TPC’s

   motion. See Docket No. 75.
        3.       Mr. Goldman intends to respond to TPC’s opposition to the Motion to Dismiss. As

   such, Mr. Goldman respectfully requests from this Honorable Court to allow him to reply to

   TPC’s opposition on or before July 31, 2021.

   WHEREFORE Alan Bram Goldman very respectfully requests that the Court grant the

present Motion and allow him to reply to TPC’s opposition to his Motion to Dismiss on or before

July 31, 2021.

                 RESPECTFULLY SUBMITTED.

                 In San Juan, Puerto Rico, this 12th day of July 2021.

                                                                    Attorney for Alan Bram Goldman
                                                                            McConnell Valdes LLC
                                                                                    PO BOX 364225
                                                                   San Juan, Puerto Rico 00936-4225
                                                                             270 Ave. Munoz Rivera
                                                                                  Hato Rey, PR 0918
                                                                                    T: 787-250-5604

                                                                     By: s/ Antonio A. Arias-Larcada
                                                                              Antonio A. Arias, Esq.
                                                                                   USDC-PR 204906
                                                                                    aaa@mcvpr.com



       IT IS HEREBY CERTIFIED that on this date we filed a true and correct copy of the

foregoing document with the Clerk of the Court using the CM/ECF system, which will send

notice electronically to all counsel at their address of record.

Date: July 12, 2021                                    By: s/Antonio A. Arias-Larcada
                                                                         Attorney




                                                   2
